Citation Nr: 1200583	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  07-40 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, Type II (DM), with retinopathy.  

2.  Entitlement to an initial rating in excess of 20 percent for diabetic neuropathy of the left lower extremity.

3.  Entitlement to an initial rating in excess of 20 percent for diabetic neuropathy of the right lower extremity.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for DM as well as diabetic neuropathy of the left and right lower extremities.  In an August 2006 rating decision, entitlement to a TDIU was denied.  The Veteran has appealed the issues as shown on the front page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran contends that his DM and diabetic neuropathy of the left and right lower extremities has worsened.  He was last examined in June 2006.  As the Veteran has asserted that his service-connected disability has worsened since his last examination, he should be afforded a new examination in compliance with VA's duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The new VA examination is required to assess the current level of severity of the Veteran's service-connected disabilities.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the United States Court of Appeals for Veterans Claims (the Court) determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); see, as well, VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Veteran and his representative reference a September 27, 2006 VA outpatient record which indicated that the Veteran has muscle wasting of the legs such that he cannot work, asserting that the muscle wasting is due to the DM, shows that the DM restricts activities, demonstrates worsening of the neuropathy, and establishes a basis for TDIU.  In addition, they point to a January 17, 2008 records which shows that the Veteran has to use a four-wheel rolling walker and has worsened in severity since his last examination.  

Since this case is being remanded, the Veteran's updated records from the Central Alabama Veterans Health Care System should be obtained.  

Finally, the Veteran stated in August 2006 that he was going to apply for Social Security Administration (SSA) disability benefits.  On remand, his complete records from SSA should be obtained.

Accordingly, this matter is REMANDED for the following actions:

1.  Obtain and associate with the claims file copies of the Veteran's treatment records from the Central Alabama Veterans Health Care System, dated since October 2008.  

2.  Obtain from SSA a copy of the decision regarding the Veteran's claim for Social Security disability benefits and the medical records relied upon in that decision.

3.  Thereafter, schedule the Veteran for VA examination(s) (i.e., diabetes, eye, neurological) to determine the nature and extent of his service-connected diabetes mellitus with retinopathy and diabetic neuropathy of the right and left lower extremities.  Any indicated tests should be accomplished.  The examiner should review the claims folder in conjunction with the examination.  

The examiner should provide an opinion as to whether the Veteran's service-connected diabetes mellitus and its complications, including retinopathy and neuropathy of the right and left lower extremities, render him unable to secure or follow a substantially gainful occupation.  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

5.  Finally, readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

